This is an action to recover the value of- 25 barrels of pork alleged to be the remainder of a lot of Í16 barrels sold by the defendant to the plaintiff. The defendant denied the sale and alleged that it had sold 316 barrels of pork to *868Armour & Co., who had resold and delivered 116 barrels to the plaintiff. The complaint was dismissed and the plaintiff alleges that the court erred in dismissing the complaint; in not holding that it was the defendant’s duty to deliver the 116 barrels of pork to the plaintiff; in not holding that there was a contract of purchase and sale between the parties and ten barrels had not been delivered, and in holding that the evidence was sufficient to support the judgment.
There was evidence to show a consummated sale and a constructive delivery to Armour & Co. before closing the contract with Stebbins and that the defendant allowed the pork to remain in its warehouse pending delivery at the risk of the buyer and without responsibility on the part of seller,
The Supreme Court found no such manifest error in the weighing of the evidence regarding the delivery as to justify a reversal of the judgment.
MR. Justice Hutchison
delivered the opinion of the court.